DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on April 25, 2022. 
Claims 1-19 and 26 are currently pending and have been examined.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. CN201710321486.2, filed on May 9, 2017.
Response to Arguments
Applicant's arguments, see reply page 11-13, filed April 25, 2022 have been fully considered and are persuasive. The respective 103 rejections of claims 1, 11-13 and 26; 5-10 and 17-19 have been withdrawn. The combination of the Applicant’s amendments and arguments have put the application in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a method and apparatus for determining a driving route of a sorting robot wherein two dumping points are identified on a route perpendicular to an import direction of the import platform from dumping points of the target package drop opening, a cost of the respective routes are calculated, and using the route with the smaller cost to drop the package at the dumping point using the preferred route. The closest prior art, Stadie (US20180075402) discloses a robot transport system that moves containers to and from destinations using a grid track system while using path optimization methods. However, Stadie does not disclose identifying two dumping points on a route perpendicular to an import direction of the import platform from dumping points of the target package drop opening, calculating respective route costs of routes from the import platform to the two dumping points, determining a dumping point corresponding to the smaller route cost from the two dumping points as a target dumping point in the sorting map, determining a preferred package drop route among predetermined to-be-selected package drop routes from the import platform to the target dumping point in combination with all other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
	Claims 1-19 and 26 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664